DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s election without traverse of Group I, claims 16-18, in the reply filed on 5 July 2022 is acknowledged. Applicant elects the invention of Group I, claims 16-18 for prosecution on the merits. 
Applicant selects Aleuroglyphus ovatus for the species of astigmatid mite eggs. 
Applicant selects Amblyseius swirski for the species of biological control agent. 
Applicant selects Ephestia kuhniella for the species of Lipidoptera eggs. 

Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

Status of the Claims:
Claims 1-15 are cancelled.
Claims 18-30 are withdrawn as being directed to a nonelected invention.
Claims 16-18 are presented for examination on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a “written description” rejection, rather than an enablement rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph. Applicant is
The claims are drawn a method of rearing arthropods by feeding a nutrient source containing astigmatid eggs, without any other stage of Astigmatid mites (e.g., larvae, nymphs or adult). However, the specification only discloses the various beneficial effects (Examples 1-5) on the rearing of a single arthropod (A. swirski) on a nutrient source containing only a single example of astigmatid eggs (A. ovatus).
In analyzing whether the written description requirement is met for genus claims, it is first determine whether a representative number of species have been sufficiently described.

As discussed in MPEP section 2163:

The written description requirement for a claimed genus may be satisfied through
sufficient description of a representative number of species... A “representative
number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed.Cir. 2004) (Fed. Cir. 2004)...

In this case, only a single member each of the enormously large groups of arthropods and astigmatid mites and lepidopteran species have been described while there are many thousands of other types of phytoseiid mites and thousands of other types of Astigmata mites. In fact, Lepidopteran is an order with 180,000 species, the family phytoseiidae has 2731 known species, and the class insecta numbers in the millions of distinct species. Applicant has only demonstrated the combination of a small number of species within these broad genera, indeed only a single example of each. This limited information is not deemed sufficient to reasonably convey to one skill in the art that applicant was in possession of the method of rearing of all types of arthropods (or those within the family Phytoseidae or class Insecta) by feeding with all types of Astigmata mite eggs at the time the application was filed.
Thus, it is concluded that the written description requirement is not satisfied for the claimed genii (i.e., Arthropods, astigmatid mites, Lepidopteran).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 16-18 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Bolckmans et al. (US 2009/0205057) in view of Momen (2011).
A method for feeding a population of arthropod biological control agents by providing astigmatid mite eggs as a nutrient source for, wherein said nutrient source does not contain larvae, nymphs or adult astigmatid mite
Bolckmans et al. beneficially teach compositions comprising predatory mites and their method of rearing. Specifically, Ambyselus swirski is disclosed as a commercially available biological control species and factitious hosts can be used for its mass rearing, which was previously known to be from pollen or eggs from the lepidopterans Corcyra cephalonica or Ephestia kuehniella. Bolckmans et al. found that Astigmatid mite species from the family Glycyphagidae may be used for a great number of phytoseiied predatory mite species. Furthermore, the number of individuals of the phytoseiid predatory mite species relative to the number of individuals of the factitious host may be from about 1000:1 to 1:20, such as about 100:1 to 1:20 e.g. 1:1 to 1:10, preferably about 1:4, 1:5 or 1:7. The relative number depending on the specific end use of the composition and/or stage of development, but in general the factitious host should be in excess to that sufficient prey is provided. It is disclosed that the nutrient source may contain other components to provide the mite with a more diverse diet as it has been observed that combination of nutritional sources may lead to synergistic effects (see entire document, including, e.g., paragraphs [0015], [0016], [0026], [0029], [0030, [0054], [0055], [0059], [0060], [0062]). The cited reference does not explicitly disclose that the nutrient source contains eggs of astigmatid mites or “the nutrient source does not contain larvae, nymphs or adult astigmatid mites”.
Momen beneficially disclose the use of natural and factitious prey for rearing predatory mites for use in biological control. It is disclosed that "[t]he egg stage of a few species has been used a factitious prey by some commercial insectaries in recent years to produce generalist predator's predatory coleopteran, predatory heteropterans beside predatory mites.” The reference compares the efficacy of two diets on the development, survival, oviposition and life table parameters of A. exsertus. The two diets where (1) a factitious prey of G. mellonella eggs and (2) a natural prey of T. urticae eggs. The number of eggs supplied was variable, but always greater than that consumed (see entire document, including, e.g., page 268, paragraph 3, page 269, Sections entitled Diets, 1. Natural Prey and 2. Factitious Prey).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use astigmatid mite eggs as a nutrient source for biological control agents as taught by Momen et al. and further to employ A. swirskii as the biological control agent and E. kuehniella eggs in the nutrient source, as taught by Bolckmans et al. Furthermore, it would have been within the purview of the skilled practitioner to modify the nutrient source components to optimize the nutritional value of the diet, as taught by Bolckmans et al. and to maintain the nutrient source in excess to always provide ample food. A disclosed by the references it is known in the field to rear predators such as A. skirskii for biological control and to employ astigmatid and lepidopteran eggs as nutrient sources along with other needed dietary components. The relative amount of the mite eggs within the nutrient source fed would be a matter of routine optimization. Thus, one would use as much egg mite in the nutrient source to obtain optimal results and reduce costs.
In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418; see also id. at 421 ("A person of ordinary skill is... a person of ordinary creativity, not an automaton.").
The use of eggs from astimatids as prey in rearing of biological control predator is known as evidenced by Momen. The use of lipidoperan eggs, such as E. kuhniella egg is very well known in feeding to biological control predators. The person of ordinary creativity would realize the benefits of feeding eggs from both astigmatid mites such as T. urticae in combination with E. kuehniella eggs in combination with other known beneficial dietary components to optimize the development of arthropod biological control agents, such as A. swirskii , which is one of the most used commercially.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of skill in the art at the time the invention was made, as evidence by the references, especially in the absence of evidence to the contrary.

	Claims 16-18 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Bolckmans et al. (EP2612551) and Fidgett et al. (WO2008/015393) and Vantornhout et al. (2005) and Honda et al. (1998).
Bolckmans et al. beneficially teaches the rearing of predatory mites (which are arthropod biological control agents) on immobilized Astigmatid mites (see e.g. [0001]-[0008]). Mite compositions comprising immobilized Astigmatid mites and predatory mites and methods for rearing phytoseiid predatory mites with these compositions are disclosed (see e.g. [0009], [0050], [0053] and claims 1-12, 13 and 14). Immobilized Astigmatid mites according to Bolckmans are Astigmatid mites subjected to an immobilization treatment which impairs the motility that an Astigmatid individual has in any of its life stages. Motility being the capability of moving spontaneously and independently (see [0017]).h paragraph [0018] the following is further clarified in respect of the immobilization treatment.
As the skilled person is aware of, life stages of Astigmatid mites which are motile are larvae, nymphs and adults. Thus treatments that impair the motility of any of these stages should be considered to be an immobilization treatment. In addition treatments that prevent individuals to develop fromm anon-motile life stage, such as from
the eqq stage to a motile life stage, should also be considered an immobilization treatment. According to a preferred embodiment the population of immobilized Astiqmatid mite individuals comprise eqqs, larvae, nymphs or adults, preferably all these life stages. According to a further preferred embodiment the Astigmatid individuals are permanently immobilized. A treatment causing death may be considered a permanently immobilizing treatment. (underlining added)
Thus Astigmatid eggs incapable to develop to motile life stages (i.e. Astigmatid eggs that are not able to hatch) are immobilized Astigmatid individuals according to Bolckmans et al. The reference in paragraph [0018] discloses embodiments wherein the population of immobilized Astigmatid mite individuals comprise eggs, larvae, nymphs or adults, preferably all these life stages. This includes the option that the Astigmatid individuals are only eggs (without any of larvae, nymphs and adults). Bolckmans et al. thus discloses the use of Astigmatid mite eggs as a nutrient source for a population of arthropod biological control agents. Embodiments are disclosed wherein said nutrient source does not contain any of larvae, nymphs and adults. Bolckmans discloses that the predatory mite belongs to the family Phytoseiidae and may be selected from Amblysieus swirskii (see e.g. [0010] and claim 2).h view of this, claims 5 and 6 lack novelty. It is further discloses that the Astigmatid individuals may be selected from Acaridae and may be the species Aleuroglyphus ovatus (see e.g. [0015] and claim 3).
Fidgett et al. beneficially teach that predatory mites (which are arthropod biocontrol agents) have a preference for feeding on eggs of Astigmatid mites was already known On page 3, 2nd paragraph the following is stated:  One disadvantage to the existing mass rearing systems is that the speed of growth of the predator colony is limited. Therefore, there exists a need for an improved mass rearing system that will result in a faster breeding rate of the predator colony. The present invention overcomes this problem through the provision of a better food source. In conventional mass rearing systems, predator mites tend to feed mainly on the eggs of prey mite. One reason for this is that the juvenile and adult forms of most grain mites that are used as prey are quite hairy. The present invention relates to the use of a prey mite that is less hairy than most other Astigmatid mites, and therefore predators feed well on adults and juveniles as well as eggs. (underlining added)
Fidgett et al. discloses that the most common predatory mites used for biological control in glasshouses are Amblyseius swirskii, Phytoseiulus persimilis, Amblyseius californicus, Amblyseius cucumeris, Amblyseius degenerans and Hypoaspis miles (see page 4, 4th paragraph). These predatory mites are all phytoseiid predatory mites. In addition all experiments of Fidgett et al. are performed with Amblyseius swirskii.
Vantornhout et al. teach rearing of the phytoseiid predatory mite Iphiseius degenerans on Ephestia kuhniella egg and the high female longevity obtained on this food source (see e.g. abstract and table 1).
Honda et al. teach that Ephestia kuhniella eggs are a good source for rearing insects from the genus Orius, in particular O. minutus and O. sauteri (see entire document).
It would have been obvious to one of ordinary skill in the art at the time of the invention to rear a population of arthropod biological control agents as claimed. On the basis of this Known preference of predatory mites for preying on eggs of prey mites, it would be obvious for the skilled person to use only eggs of Astigmatid prey mites in the rearing of predatory mites. The choice of Amblyseius swirskii as the arthropod biological control agents in view of Fidgett it is thus an obvious choice. As is already discussed above, in view of the disclosure of Fidgett it would be obvious for the skilled person to use only Astigmatid eggs in the rearing of predatory mites. Thus it would be obvious for the skilled person to use 100% of Astigmatid mites eggs in the nutrient source and it would be obvious to use Ephestia kuhniella eggs for Iphiseius degenerans and other phytoseiid predatory mites. Based on the disclosure of Fidgett et al. (see e.g. page 3, 2rd paragraph) that eggs are a preferred food source for predatory mites for the skilled person it would be obvious to try Ephestia eggs for predatory insects such as Orfious species as well.
The Supreme Court also emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418; see also id. at 421 ("A person of ordinary skill is... a person of ordinary creativity, not an automaton.”). Considering the prior art teaching the benefits of employing eggs as a nutrient source, it would have been well within the purview of the skilled practitioner to at least try various egg sources from known astigmatid sources with various known biological control agent arthopods.
Applicant’s invention appears to be predicated on an unexpected result, which typically involves synergism - an unpredictable phenomenon, highly dependent upon specific proportions and/or amounts of particular ingredients. With respect to such unexpected results, please note that in KSR, the Court also reaffirmed that evidence of unexpected results may overcome an examiner's prima facie case of obviousness. KSR, 550 U.S. at 416 ("The fact that the elements worked together in an unexpected and fruitful manner supported the conclusion that Adams' design was not obvious to those skilled in the art” - discussing United States v. Adams, 383 U.S. 39). However, "any superior property must be unexpected to be considered as evidence of non- obviousness.” Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1371 (Fed. Cir. 2007). Thus, "[m]ere improvement in properties does not always suffice to show unexpected results ....[W]hen an applicant demonstrates substantially improved results.., and states that the results were unexpected, this should suffice to establish unexpected results in the absence of evidence to the contrary.” In re Soni, 54 F.3d 746, 751 (Fed. Cir. 1995). Moreover, in order to establish unexpected results for claimed invention, objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support. In re Greenfield, 571 F.2d 1185, 1189 (CCPA 1978). Please also note that "the discovery of an optimum value of a variable in a known process is usually obvious.” Pfizer v. Apotex, 480 F.3d at 1368. The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.” Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)). Accordingly, the instant claims, in the range of proportions where no unexpected results are observed, would have been obvious to one of ordinary skill having the above cited references before him/her.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 16-18 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-3 of prior U.S. Patent No. 10,966,413. This is a statutory double patenting rejection.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL G FIEBIG/           Examiner, Art Unit 1655